t c memo united_states tax_court charles m glossop petitioner v commissioner of internal revenue respondent docket no 13972-11l filed date neal j shapiro and paul j quast for petitioner shaina e boatright and kristin m timmons for respondent memorandum opinion buch judge this case is before the court on cross-motions for summary_judgment the issue for decision is whether respondent abused his discretion in sustaining a proposed levy to collect petitioner’s unpaid trust fund recovery penalties for periods ending date through date because we conclude that the underlying liability is not properly at issue and that respondent did not abuse his discretion in rejecting collection alternatives we will grant respondent’s motion background at the time the petition was filed mr glossop resided in minnesota during mr glossop was president and owner of maple crest landscape llc in late mr glossop learned that the company controller he hired was harassing employees and stealing from the business after mr glossop fired the controller he found notices from the irs regarding unpaid employment_taxes around this same time mr glossop’s marriage was ending it was formally dissolved on date when a family court entered findings_of_fact and divided the marital assets mr glossop retained of maple crest valued at dollar_figure of hantho farms llc another entity he owned that was valued at dollar_figure a britannia bank account valued at approximately dollar_figure a home with equity and various real_estate interests he was also assigned tax_liabilities of approximately dollar_figure relating to one or more of his businesses in late mr glossop sold maple crest to his operations manager for dollar_figure on date respondent mailed to mr glossop a final notice_of_intent_to_levy and notice of your right to a hearing at that time mr glossop’s outstanding trust fund recovery penalty liability totaled dollar_figure he timely submitted form request for a collection_due_process or equivalent_hearing in which he requested both an installment_agreement and an offer-in- compromise in explaining why the irs should not sustain the levy he wrote proposing offer_in_compromise mr glossop also provided a form 433-a collection information statement for wage earners and self-employed individuals on which he listed wages of dollar_figure per month and living_expenses of dollar_figure per month respondent’s revenue_officer cathy healy made at least two separate requests for documents and information both to verify the items mr glossop disclosed on his form 433-a and to obtain information about assets respondent although the allocation of purchase_price in the purchase agreement assigns a portion of the sale price to state sales_tax there is no mention of maple crest’s federal tax_liabilities in the purchase agreement documents in the record mr glossop’s draft form_1040 u s individual_income_tax_return lists no wages but reported business income from hantho farms of dollar_figure the entirety of its profit located through public and internal records that mr glossop did not disclose on his form 433-a mr glossop and his representative provided documents and explanations in response to each set of requests but each submission raised additional questions no submission was complete standing on its own and even the various submissions taken together were incomplete in the aggregate on date respondent received mr glossop’s form_656 offer_in_compromise in which he proposed to settle his trust fund recovery penalty liability for dollar_figure payable in monthly installments of dollar_figure on the basis of doubt as to collectibility on the form_656 mr glossop did not provide a description or explanation of what circumstances would affect his ability to fully pay the trust fund recovery penalty liability nor did he include information regarding the source of the funds from which he intended to pay the offered amount on date offer specialist joe kennedy sent mr glossop a letter notifying him that the offer-in-compromise had been assigned for consideration the letter also included a list of documents that the offer specialist required in order to evaluate the offer and posed questions the offer specialist had regarding various discrepancies in the documents that mr glossop previously had provided the offer specialist requested a response by date on april the offer specialist made a second request for information and documents to be provided by may the request included documents that had previously been requested of but not provided by mr glossop again mr glossop and his representative provided documents and explanations in response to each set of requests but no submission was complete and each submission raised additional questions for example mr glossop provided a draft form_1040 in which he listed income of dollar_figure and alimony paid of dollar_figure which raised the question of whether mr glossop had additional undisclosed income or other undisclosed assets at his disposal from which he paid the alimony additionally the offer specialist included in his calculations certain assets that had been owned by mr glossop but had been dissipated because mr glossop had failed to timely provide documents that reflected the disposition of those assets on date the offer specialist sent mr glossop a letter stating that based on review of the documents mr glossop provided the offer specialist determined that mr glossop could fully pay the liability that letter requested any additional information within days after receiving no additional information the offer specialist sent mr glossop a letter proposing to reject the offer if mr glossop did not provide any additional information within days and also providing instructions on how to request appeals reconsideration on date respondent sent mr glossop a letter acknowledging his appeal of the offer specialist’s decision to reject the offer-in-compromise and notifying him that the case had been received by the office of appeals after initially assigning the case to the st paul minnesota office of appeals respondent later reassigned the case to the kansas city missouri office of appeals in date respondent issued mr glossop a letter acknowledging receipt by the office of appeals of his case for consideration and in early march settlement officer paul mazan sent mr glossop a letter scheduling his collection_due_process_hearing for later that month in that letter mr mazan requested information that would clarify mr glossop’s collection potential including the following a form 433-b collection information statement for businesses for all businesses in which mr glossop had an ownership_interest information showing mr glossop’ sec_2010 income such as forms 1099-misc miscellaneous income or forms w-2 wage and tax statement a copy of mr glossop’s divorce decree and documents supporting mr glossop’s disputes with the irs’ evaluation of his collection potential that underlay his disagreement with the offer specialist’s decision to reject the offer-in-compromise mr glossop’s representative requested that the hearing be postponed until at least date the delay was requested at least in part because mr glossop’s accountant would not have finished preparing the financial information for hantho farms until the end of date mr mazan agreed to postpone the hearing twice and it was ultimately held on date in the interim mr glossop provided various documents to mr mazan including an unsigned form 433-a listing mr glossop’s monthly wages of dollar_figure and living_expenses of dollar_figure and an unsigned form 433-b for hantho farms listing monthly gross_receipts of dollar_figure and business_expenses of dollar_figure mr glossop also provided family court documents regarding his divorce and division of assets on date mr mazan held the collection_due_process_hearing by telephone with mr glossop and his representative having received additional information mr mazan was able to adjust the value or eliminate the inclusion of some assets in respondent’s previous calculation of mr glossop’s reasonable collection potential mr mazan inquired about the dollar_figure in the britannia mr glossop received no wages rather he received business income from hantho farms account and requested supporting documents concerning that account in addition to discussing collection potential the parties discussed mr glossop’s ongoing noncompliance including his failure to make an employment_tax quarterly payment for for hantho farms and his failure to make estimated_tax payments for the first quarter of mr mazan gave mr glossop an additional week to correct his employment_tax and estimated_tax obligations and to provide documentation regarding the britannia account on date mr glossop’s representative called mr mazan and requested an additional week for mr glossop to satisfy his employment_tax liability and to provide information about the britannia account but mr mazan did not allow additional time there were several shortcomings in the information provided by mr glossop he never provided hi sec_2010 form_1040 or a schedule c profit or loss from business for hantho farms although he did provide a preliminary financial statement for hantho farms nor did he document the balance in the britannia account and it appears that mr glossop had not satisfied the delinquent employment_tax quarterly payment for before the notice_of_determination was issued on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy this determination was based on mr glossop’s failure to provide all requested financial information his noncompliance with his employment_tax obligations and his ability to pay more than he had offered the notice_of_determination included an asset and equity table used by the offer specialist and updated by mr mazan to calculate mr glossop’s collection potential and an explanation of his three-year income average computation to arrive at the amounts of average monthly income and allowable expenses mr glossop timely filed a petition disputing the determination to sustain the proposed levy while this case has been pending mr glossop submitted to respondent’s counsel a second offer-in-compromise respondent’s counsel did not forward the request for processing because the form was incomplete although respondent’s counsel allowed mr glossop additional time to provide the missing information mr glossop never provided the additional information the parties filed cross-motions for summary_judgment on date respondent filed a motion for summary_judgment on date mr glossop filed a memorandum in opposition to respondent’s motion for summary_judgment and his own motion for summary_judgment discussion either party may move for summary_judgment regarding all or any part of the legal issues in controversy we may grant summary_judgment only if there are no genuine issues of fact the moving party bears the burden of proving that no genuine issue exists as to any material fact and that it is entitled to judgment as a matter of law in deciding whether to grant summary_judgment the factual materials and the inferences drawn from them must be considered in the light most favorable to the nonmoving party when a motion for summary_judgment is made and properly supported the nonmoving party may not rest on mere allegations or denials but must set forth specific facts showing that there is a genuine dispute for trial we have found that there is no genuine dispute as to any material fact and therefore a decision may be rendered as a matter of law see rule a unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect at all relevant times see 85_tc_527 see 98_tc_518 aff’d 17_f3d_965 7th cir see 115_tc_554 100_tc_32 naftel v commissioner t c pincite see 477_us_317 sundstrand corp v commissioner t c pincite see also rule d underlying liability when the underlying tax_liability is properly at issue we review the commissioner’s determination de novo when the validity of the underlying tax_liability is not properly at issue we review the commissioner’s administrative determination for an abuse_of_discretion a taxpayer’s underlying liability is properly at issue only if the taxpayer did not receive a notice_of_deficiency for the liability or did not otherwise have an opportunity to dispute that tax_liability mr glossop’s underlying liability is for trust fund recovery penalties under sec_6672 which were assessed for the failure to collect account for and pay over income_tax and employment_taxes of employees generally a taxpayer must raise an issue at a collection_due_process_hearing to preserve it for this court’s consideration the record does not reflect that mr glossop raised the issue of his liability for the trust fund recovery penalties in the form or at the collection_due_process_hearing nor does mr glossop dispute 114_tc_604 114_tc_176 see sec_6330 129_tc_58 de novo review 118_tc_488 abuse_of_discretion review sec_301_6330-1 q a-f5 proced admin regs the underlying liability in the petition therefore the underlying liability is not at issue in this case and we review respondent’s notice_of_determination for abuse_of_discretion a taxpayer may prove an abuse_of_discretion by showing that the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or lawdollar_figure collection alternatives a taxpayer may raise collection alternatives that may include an installment_agreement or an offer-in-compromise although mr glossop indicated his interest in an installment_agreement on the form he did not propose any such installment_agreement there can be no abuse_of_discretion for failure to consider an installment_agreement because mr glossop did not propose any terms for an installment_agreement see sego v commissioner t c pincite goza v commissioner t c pincite see 129_tc_107 sec_6330 see veneziano v commissioner tcmemo_2011_160 citing 124_tc_69 sec_7122 authorizes the irs to compromise a liability to make an offer-in-compromise of a liability a taxpayer must submit a form_656 or otherwise describe his income assets and other financial information that would be included on form_656 the regulations under sec_7122 set forth three grounds for the compromise of a tax_liability doubt as to liability doubt as to collectibility or promotion of effective tax_administration generally the irs will accept an offer-in-compromise of a liability based on doubt as to collectibility only if the offer reflects the taxpayer’s reasonable collection potential dollar_figure reasonable collection potential is generally calculated by multiplying a taxpayer’s monthly income available to pay taxes by the number of months remaining in the statutory period for collection and adding to that product the realizable net equity in the taxpayer’s assets this court has sustained the commissioner’s use of the irs’ published national and local allowances as see godwin v commissioner tcmemo_2003_289 aff’d 132_fedappx_785 11th cir sec_301_7122-1 proced admin regs sec_301_7122-1 proced admin regs see 136_tc_475 aff’d 502_fedappx_1 d c cir see also revproc_2003_71 sec_4 2003_2_cb_517 see johnson v commissioner t c pincite guidelines for basic living_expenses in evaluating the adequacy of proposed installment agreements and offers-in-compromise more particularly there is no abuse_of_discretion where appeals officers use the housing and utilities standard allowances rather than the taxpayer’s actual expenses the irs may reject an offer because the taxpayer’s ability to pay is greater than the amount he proposes to pay we do not substitute our judgment for that of appeals and decide whether in our opinion mr glossop’s offer should have been accepted reasonable collection potential on date respondent received form_656 from mr glossop proposing to pay dollar_figure to compromise the trust fund recovery penalty liability see 124_tc_165 aff’d 454_f3d_782 8th cir fernandez v commissioner tcmemo_2008_210 see diffee v commissioner tcmemo_2007_304 mcdonough v commissioner tcmemo_2006_234 aff’d in part sub nom 568_f3d_710 9th cir see johnson v commissioner t c pincite see also 447_f3d_706 9th cir aff’g tcmemo_2004_13 see 125_tc_301 citing fowler v commissioner t c memo aff’d 469_f3d_27 1st cir 112_tc_19 keller v commissioner tcmemo_2006_166 aff’d in part 568_f3d_710 9th cir and indicating the offer was based on doubt as to collectibility although mr glossop provided documents throughout the year and a half the offer was under review he never provided complete and up-to-date financial information as a result it was not an abuse_of_discretion for respondent to use a three-year income average to calculate mr glossop’s monthly income based primarily on the profits of hantho farms likewise respondent did not abuse his discretion in calculating mr glossop’s allowable monthly expenses using national and local standards both the offer specialist and mr mazan used the documents mr glossop provided to identify and adjust the values of his assets based on the documents provided at the time of each calculation both calculations show that mr glossop had sufficient assets and future income to fully pay the liability as a result mr glossop’s reasonable collection potential was in excess of his offer and the offer was rejected in part on that basisdollar_figure mr glossop alleges various errors in respondent’s calculation of average monthly income instead he alleges his correct monthly disposable income to be dollar_figure per month rather than the dollar_figure determined by the office of appeals assuming mr glossop’s calculation is correct that amount was more than three see johnson v commissioner t c pincite see also fargo v commissioner f 3d pincite times his proposed monthly payment of dollar_figure additionally mr glossop never documented the britannia account which at one point held dollar_figure--an amount more than twice his offer of dollar_figure again the irs may reject an offer- in-compromise because the taxpayer’s ability to pay is greater than the amount he proposes to pay thus even if respondent’s calculation is in error that error is irrelevant because even the corrected amount exceeds the amount mr glossop offered simply stated respondent did not abuse his discretion because mr glossop could pay more than he offered noncompliance no statutory or regulatory provision requires that taxpayers be afforded an unlimited opportunity to supplement the administrative record the statute requires only that a taxpayer be given a reasonable chance to be heard before the issuance of a notice_of_determination although mr glossop argues he was not given sufficient time to correct hi sec_2010 employment_tax liability and provide see johnson v commissioner t c pincite see also fargo v commissioner f 3d pincite see keller v commissioner f 3d pincite see also vanmali v commissioner tcmemo_2012_100 atchison v commissioner tcmemo_2009_8 roman v commissioner tcmemo_2004_20 additional documents two weeks passed after the hearing before mr mazan prepared the notice_of_determination mr glossop did not provide a form_1040 or schedule c nor did he provide a signed form 433-a or signed form b he never provided any documentation regarding the britannia account one reason his second offer was rejected when an appeals officer gives a taxpayer an adequate timeframe to submit requested items it is not an abuse_of_discretion to move ahead if the taxpayer fails to submit the requested items mr glossop was given more than a year and a half to provide the documents that he wanted respondent to consider and he was given additional time to provide the britannia account information and to correct his unpaid employment_tax liability but he didn’t do so with respect to mr glossop’s unpaid estimated_tax payments and unpaid employment_tax liabilities r eliance on a failure to pay current taxes in rejecting a collection alternative does not constitute an abuse_of_discretion thus it was not an abuse_of_discretion to reject the offer-in-compromise based on mr see 135_tc_344 citing shanley v commissioner t c memo giamelli v commissioner t c pincite citing 123_tc_1 aff’d 412_f3d_819 7th cir see also pough v commissioner t c pincite glossop’s failure to pay his estimated_tax and the employment_tax liabilities that accrued during the review of the offer the determination of the office of appeals must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary the settlement officer properly based the determination on the factors required by sec_6330 conclusion we conclude that respondent did not abuse his discretion in rejecting the offer-in-compromise and sustaining the proposed levy thus we will deny petitioner’s motion for summary_judgment and grant respondent’s motion for summary_judgment to reflect the foregoing an appropriate order and decision will be entered sec_6330 see also 117_tc_183
